DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 12/30/2021.  This action is made Final.
2.	Claims 1-25 are pending in the case.  Claims 1 and 15 are independent claims.

				Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 01/10/2022 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

			Response to Arguments
4. 	Applicant’s arguments/remarks filed on 12/30/2021 regarding independent claims 1 and 15 rejected under 35 U.S.C 103 by Deyle (US 2017/0225336) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection for independent claims 1 and 15 is made over Deyle in view of Bruemmer (US 2014/00522293).
	The examiner would like to respond to Applicant’s arguments on Kim (US 2016/0241445), though Kim is not cited for the rejection of claim 1.  Kim teaches the identification of a conflict between an existing rule and a new rule to set the operational status of a single device at a particular duration of time ([0253], when the outlet is instructed to provide power according to "On/Off Rule 1" and simultaneously instructed not to provide power according to "On/Off Rule 2."). Kim also teaches the identification of a conflict between an existing rule and a new rule to set the operational status of multiple devices ([0298] & [0243], rules can relate to interactions between multiple network devices, the conflict between the existing rule and the new rule corresponds to an interaction between different network devices in a shared network). Although a conflict of rules that "relate to" or "correspond to" an interaction between devices may not always be a conflict between respective operating states of two different devices as Applicant argued, a conflict of rules that “relate to” or “correspond to” an interaction between devices include “a conflict between respective operating states of two different devices”. For example, an existing rule to turn up a room temperature at 2 am and a new rule to turn on an air conditioning to cool down the room temperature at 2 am is a sample conflict of rules between network devices disclosed in Kim ([0298]). When two robots are scheduled to work at the same location and the same time when the location has space for only one robot to work at a time, a Location-based conflict will be triggered similar to the examples shown in Bruemmer ([0113]). This type of device schedule triggered conflict is another example of conflict of rules between network devices disclosed in Kim ([0298]). 
As indicated in the rejection of claim 1, Bruemmer expressly teaches the limitation of “a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment”. Please see the rejection for details. No additional arguments are presented for other claims. 



Claim Interpretation
5.	Interpretations of claims 1-2 under 35 U.S.C. 112(f) are withdrawn in light of the amendment. The amended “receiver circuit” and “controller circuit” are mapped to the description in the instant application specification ([0067], receiver circuit; [0061], processing circuit for controller circuit). 

	Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1, 3-4, 6, 15, 17-19 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 15-18 of US Patent 10,895,971 (Application No. 15/594,222), further in view of Bruemmer et al (US 2014/0052293; hereinafter Bruemmer).

	Regarding claim 1, claim 1 of the instant application 17/151,289 is listed with the claims 15-16 of 15/594,222 as follows:

17/151,289 (claim 1)
15/594,222 (US Patent 10,895,971, claim 15-16)
A user terminal, comprising:
A user terminal, comprising:
a receiver configured to receive information about respective operating states of a plurality of electronic devices over a time period, the plurality of electronic devices local to respective spatial areas of an environment for operating a mobile robot;
Claim 15: at least one receiver;… receiving, via the at least one receiver, occupancy data for an operating environment responsive to navigation of the operating environment by a mobile robot…; receiving, via the at least one receiver, information identifying a plurality of electronic devices, including lighting-related devices, that are local to the operating environment and respective spatial locations and operating states thereof;
Claim 16: the user terminal of claim 15, wherein the operations further comprise: receiving, via the user interface, an input specifying a time, wherein the respective operating states are associated with temporal data corresponding to the time specified by the input.
a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperation therebetween at a specified time or over a specified time range, the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment; and
Claim 15: a user interface;  … displaying, via the user interface, a visual representation of 
the operating environment based on the occupancy data; …populating the visual representation of the operating environment with visual indications of the respective spatial locations of the electronic devices in the operating environment and status indications of the respective operating states of the electronic devices;
Claim 16: the user terminal of claim 15, wherein the operations further comprise: receiving, via the user interface, an input specifying a time, wherein the respective operating states are associated with temporal data corresponding to the time specified by the input.
a controller configured to generate a control signal to operate the mobile robot to navigate the environment based on the respective operating states of the electronic devices.
Claim 15… and a memory coupled to the processor … and providing a control signal to the mobile robot to clean an area in the grouped contiguous space in accordance 


Claim 1 of the instant application 17/151,289 is different from claims 15-16 of US patent 10,895,971 as highlighted in Bold font above.
	However, Bruemmer can be relied upon for an explicit showing of the highlighted limitation.  Bruemmer is directed towards identifying potential conflicts based on positional data and state information of objects including mobile devices like robots (see Bruemmer, Abstract; [0060], objects include robot, vehicles or entity that moves in relation to another).  The potential conflicts in Bruemmer include actions or motions of the nearby objects challenges the object's ability to carry out its mission or jeopardize the health and wellbeing of the object itself ([0029], [0105]-[0106], [0011], collisions or actions that prevent a mission objective from being achieved). Bruemmer teaches providing spatial awareness of object environment and alerting users for potential conflicts so that users can modify objects behavior to resolve the potential conflicts and achieve common tasking ([0113], [0106]).  Bruemmer further teaches a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperation therebetween at a specified time or over a specified time range, the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment ([0113], in view of [0011] & [0060]&[0078] & Fig. 2, alert user on potential conflict/collision of two mobile objects such as robotic devices in [0060] in the same spatial area such as intersection in Fig. 2 by sending representation of the environment to a user terminal/interface so that users can modify object behaviors based on the alert, real-time motions and positional data in [0078] reflect operating state of a first robot and that of the second robot in the same spatial area of the environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings in claims of US patent 10,895,971 with the spatial awareness of potential conflict features taught in Bruemmer to achieve the limitations of claim 1 of the instant application.  One will be motivated to make the combination so that users can modify objects behavior to resolve the potential conflicts and achieve common tasking (Bruemmer: [0113], [0106]).  Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

Regarding claim 3, claim 3 of the instant application 17/151,289 is listed with the claims 15-18 of 15/594,222 as follows:

17/151,289 (claim 3)
15/594,222 (US Patent 10,895,971, claim 15-18)
The user terminal of claim 1, wherein the user interface is configured to display one or more control elements operable by a user to manipulate displaying the indications of the operating states of the plurality of electronic devices.
Claim 17: The user terminal of claim 16, wherein the operations further comprise: displaying, via the user interface, a user interface element visually representing a temporal range comprising past, present, and future times, 
wherein the input specifying the time is received responsive to manipulation of the user interface element.
Claim 18.  The user terminal of claim 17, wherein the user interface element comprises a bar element representing the temporal range and a slider element that is displayed at respective positions along the bar element responsive to 
the manipulation.


Although the conflicting claims are not identical, claim 3 of the instant application 17/151,289 is rejected on the ground of nonstatutory obvious-type double patenting as claim 1, because the additional limitation recited in claim 3 are taught by claims 17-18 of patent ‘971 and the parent claim 1 of claim 3 is rejected on the ground of nonstatutory obvious-type double patenting.

	Regarding claim 4, claim 4 of the instant application 17/151,289 is listed with the claims 15-18 of 15/594,222 as follows:

17/151,289 (claim 4)
15/594,222 (US Patent 10,895,971, claim 15-18)
The user terminal of claim 3, wherein the one or more control elements include a slider element along a length of a bar element representing the time period comprising past, present, and future times, and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices responsive to a user manipulating the slider element along the length of the bar element.
Claim 17: The user terminal of claim 16, wherein the operations further comprise: displaying, via the user interface, a user interface element visually representing a temporal range comprising past, present, and future times, 
wherein the input specifying the time is received responsive to manipulation of the user interface element.
Claim 18.  The user terminal of claim 17, wherein the user interface element comprises a bar element representing the temporal range and a slider element that is displayed 
the manipulation.


Although the conflicting claims are not identical, claim 4 of the instant application 17/151,289 is rejected on the ground of nonstatutory obvious-type double patenting as claims 1,3, because the additional limitation recited in claim 4 are taught by claims 17-18 of patent ‘971 and the parent claims 1,3 of claim 4 are rejected on the ground of nonstatutory obvious-type double patenting.


	Regarding claim 6, claim 6 of the instant application 17/151,289 is listed with the claims 15-18 of 15/594,222 as follows:

17/151,289 (claim 6)
15/594,222 (US Patent 10,895,971, claim 15-18)
The user terminal of claim 4, wherein the slider element is slidably positioned at a location along the length of the bar element, the location corresponding to a time within the time period, and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices at the time corresponding to the positioned location, or over a time range relative to the time corresponding to the positioned location.
Claim 17: The user terminal of claim 16, wherein the operations further comprise: displaying, via the user interface, a user interface element visually representing a temporal range comprising past, present, and future times, 
wherein the input specifying the time is received responsive to manipulation of the user interface element.
Claim 18.  The user terminal of claim 17, wherein the user interface element comprises a bar element representing the temporal range and a slider element that is displayed at respective positions along the bar element responsive to 
the manipulation.


Although the conflicting claims are not identical, claim 6 of the instant application 17/151,289 is rejected on the ground of nonstatutory obvious-type double patenting as claims 1, 3-4, because the additional limitation recited in claim 6 are taught by claims 17-18 of patent ‘971 and the parent claims 1, 3-4 of claim 6 are rejected on the ground of nonstatutory obvious-type double patenting.


Regarding claim 15, claim 15 is directed to a method performed by the system of claim 1. Claim 15 is rejected with the same rationale as claim 1.
	Regarding claim 17, claim 17 is directed to a method performed by the system of claim 3. Claim 17 is rejected with the same rationale as claim 3.
	Regarding claim 18, claim 18 is directed to a method performed by the system of claim 4. Claim 18 is rejected with the same rationale as claim 4.
	Regarding claim 19, claim 19 is directed to a method performed by the system of claim 6. Claim 19 is rejected with the same rationale as claim 6.


					Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 7, 9, 11, 13-17, 20, 21, 23 and 25 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle et al. (US 2017/0225336; IDS of 02/02/2021, hereinafter Deyle), further in view of Bruemmer et al (US 2014/0052293; IDS of 02/02/2021; hereinafter Bruemmer).
	Regarding claim 1, Deyle teaches A user terminal (Fig. 15 & [0180], terminal of a central system including user interface in Fig. 3 & [0049]), comprising: 
a receiver circuit configured to receive information about respective operating states of a plurality of electronic devices over a time period, the plurality of electronic devices local to respective spatial areas of an environment for operating a mobile robot([0165]-[0166], at least a receiver in user terminal/computer [0312] of central system of Fig. 3 receives state data of objects/devices in a location such as a building floor via user interface like Fig. 19 & [0256] from multiple sources such as a robot, security system, infrastructure system in Fig. 2 & [0007] & [0062], the state information can be electronic doors in locked/unlocked state in [0167] shown in semantic map in Fig. 19 &[0210]; sample object/device states: door/window open/close in [0217]-[0219], lights on/off in [0223], state/location of robots in [0247], states of temperature sensors in [0248]; [0096] & [0171], robot in [0096] and central system in [0171] can store all detected information and data for a set amount of time and aggregate information by time to be accessed by a user via user interface of central system in Fig. 3.  For example, state information such as door 1904 is closed & windows 1905 are open can be displayed in Fig. 19 local to respective spatial areas of an environment for operating a mobile robot 100 & [0259]-[0260]; Fig. 20 & [0261], the robot generates a semantic map by modifying the area map to include, for each object, the type and state of the object at the location within the area map corresponding to the location of the object); 
a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperations therebetween at a specified time or over a specified time range …(Fig. 19 & [0256] & [0260], state information or object characteristics information can be displayed any time the semantic map is displayed, interoperations); and 
a controller circuit configured to generate a control signal to operate the mobile robot to navigate the environment based on the respective operating states of the electronic devices(Fig. 15 & [0180]-[0181], security interface including map and robot interface; Fig. 15 & [0188]-[0189], via processors/controllers of central system in Fig. 3 & [0311]-[0312], a user can change the security operation being performed by the robot in Fig. 16 & [0197], schedule or change a patrol route of robot and manually control a robot operation in [0190] via a security interface like Fig. 15,  based on a current device states shown in Fig. 15 & [0189] or a map shown in Fig. 19).
	Although Deyle teaches to help avoiding device collisions and to display alert notification and warnings for conflict ([0157], Fig. 15 & [0183]), Deyle does not seem to expressly teach the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment.
	However, Bruemmer can be relied upon for an explicit showing of this limitation.  Bruemmer is directed towards identifying potential conflicts based on positional data and state information of objects including mobile devices like robots (see Bruemmer, Abstract; [0060], objects include robot, vehicles or entity that moves in relation to another).  The potential conflicts in Bruemmer include actions or motions of the nearby objects challenges the object's ability to carry out its mission or jeopardize the health and wellbeing of the object itself ([0029], [0105]-[0106], [0011], collisions or actions that prevent a mission objective from being achieved). Bruemmer teaches providing spatial awareness of object environment and alerting users for potential conflicts so that users can modify objects behavior to resolve the potential conflicts and achieve common tasking ([0113], [0106]).  Bruemmer further teaches a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperation therebetween at a specified time or over a specified time range, the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment ([0113], in view of [0011] & [0060]&[0078] & Fig. 2, alert user on potential conflict/collision of two mobile objects such as robotic devices in [0060] in the same spatial area such as intersection in Fig. 2 by sending representation of the environment to a user terminal/interface so that users can modify object behaviors based on the alert, real-time motions and positional data in [0078] reflect operating state of a first robot and that of the second robot in the same spatial area of the environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of using multiple robots to perform collaborative tasks in Deyle with the spatial awareness of potential conflict features taught in Bruemmer to achieve the limitations of claim 1.  One will be motivated to make the combination so that users can modify objects behavior to resolve potential conflicts and achieve common tasking (Bruemmer: [0113], [0106]).  

		Regarding claim 2, Deyle/Bruemmer teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the receiver is further configured to receive a map of the environment (Fig. 15 & [0181], map of the environment where robot 1510 is patrolling in security interface of Fig. 15 can be receive by the central system in Fig. 3 & [0165]-[0166]; Fig. 19 & [256], central system receives data in [0165]-[0166] for the construction of a semantic map shown in Fig. 19), and the user interface is configured to display the respective spatial areas and the operating states of the plurality of electronic devices as an overlay on the map (Fig. 19 & [0256] & [0260], state information or object characteristics information can be displayed as an overlay in [0260] any time the semantic map is displayed, e.g., door 1904 is closed & windows 1905 are currently open in sample user interface of Fig. 19 used by an operator in [0256]; or [0051], objects overlaid on a map of a building floor or site in Fig. 15 with respective spatial areas like rooms in Fig. 19 and can include data corresponding to sensors in infrastructure systems shown in Fig. 4 in the GUI of central system).

		Regarding claim 3, Deyle/Bruemmer teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the user interface is configured to display one or more control elements operable by a user to manipulate displaying the indications of the operating states of the plurality of electronic devices (Fig. 15 & [0185], time bar 1508 including a slider is a control element operable by a user to manipulate displaying the indications of the operating states of the plurality of electronic devices in different time point or time range; [0189]-[0190],  user can select an icon corresponding to an entity or object to change a state of the entity or object, e.g., select a door icon to open, close, lock, or unlock the corresponding door in [0189], to change a field of view of a security camera in [0190]).

		Regarding claim 7, Deyle/Bruemmer teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes of past or present actual operating states and future expected operating states ([0185], past or current selected-time, i.e., real-time, states/status information of devices in [0179], e.g., status of lights & doors/windows in Fig. 4; [0188], future expected operating states scheduled, such as security operations like closing/locking doors/windows in [0150]).

		Regarding claim 9, Deyle/Bruemmer teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices is indicative of, or includes information about, environmental conditions of the respective spatial areas of the environment ([0179], security interface can display a map with infrastructure system status information for room temperature and status of doors, windows, lights in Fig. 4 for example; [0166] & [0202], measurements like room temperatures collected by on-site sensors in a building or by robot in [0069] represent operating states of respective thermometer in each room, the temperatures indicate room environmental conditions, the measurements can also be used to detect environmental anomaly such as abnormal room temperature and someone leaving a window open room environment condition; [0069], information from the sensors, e.g., room thermometers reflecting states of sensors are provided to the interface of the central system 210 via the network 200 or via a robot 100; [0217]-[0248] disclose object/device states such as electronic doors, windows, lights and temperature sensors), and wherein the user interface is configured to display the environmental conditions of the respective spatial areas at the specified time or over the specified time range ([0173], the user interface provides maps like wifi map, temperature map at a specified time upon user request, e.g., when a user is viewing infrastructure system status information which includes room temperature and status of doors, windows, lights in Fig. 4 & [0179] from security interface like Fig. 15, each map not only indicate the locations and states sensors like wifi sensors and thermometers but the environmental conditions near the sensors; [0185] & Fig. 15, user can select a specific time or a time range to view object status of interest via time bar 1508).

Regarding claim 11, Deyle/Bruemmer teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes environmental temperatures of the respective spatial areas([0179], security interface can display a map with infrastructure system status information for room temperature and status of doors, windows, lights in Fig. 4 for example; [0166] & [0202], measurements like room temperatures collected by on-site sensors in a building or by robot in [0069] represent operating states of respective thermometer in each room, the temperatures indicate room environmental conditions, the measurements can also be used to detect environmental anomaly such as abnormal room temperature and someone leaving a window open room environment condition; [0069], information from the sensors, e.g., room thermometers reflecting states of sensors are provided to the interface of the central system 210 via the network 200 or via a robot 100; [0217]-[0248] disclose object/device states such as electronic doors, windows, lights and temperature sensors), and wherein the user interface is configured to display the environmental temperatures of the respective spatial areas at the specified time or over the specified time range([0173], the user interface provides maps like temperature map at a specified time upon user request, e.g., when a user is viewing infrastructure system status information which includes room temperature and status of doors, windows, lights in Fig. 4 & [0179] from security interface like Fig. 15, each map not only indicate the locations and states sensors like thermometers but the environmental temperatures near the sensors; [0185] & Fig. 15, user can select a specific time or a time range to view object status of interest via time bar 1508).

		Regarding claim 13, Deyle/Bruemmer teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes images or videos of the respective spatial areas captured by one or more imaging devices ([0190], user can view video captured by the robot or security camera which contains states of objects or devices, because robot can analyze images of the object to determine a state of the object such as open or closed state of a door in [0216] & [0261] & Fig. 20; [0188] & Fig. 15, enable a user of the security interface like Fig. 15 to view of video feed from the robot ), and wherein the user interface is configured to display the images or videos of the respective spatial areas at the specified time or over the specified time range ([0188] & Fig. 15, enable a user of the security interface like Fig. 15 to view of video feed from the robot or security camera in [0190] at the specified time or over the specified time range via time bar in [0185]).

		Regarding claim 14, Deyle/Bruemmer teaches The user terminal of claim 13. Deyle also teaches the limitation wherein the one or more imaging devices include a camera mounted to the mobile robot and configured to capture the images or videos as the mobile robot traverses the respective spatial areas of the environment ([0188] & Fig. 15, enable a user of the security interface like Fig. 15 to view of video feed from the robot, when the robot is patrolling a route shown in Fig. 15 & [0187] or Fig. 19).

		Regarding claim 15, claim 15 is directed to a method performed by the user terminal of claim 1, thus, claim 15 is rejected with the same rationale as claim 1. 

Regarding claim 16, claim 16 is directed to a method performed by the user terminal of claim 2, thus, claim 16 is rejected with the same rationale as claim 2. 

		Regarding claim 17, claim 17 is directed to a method performed by the user terminal of claim 3, thus, claim 17 is rejected with the same rationale as claim 3. 

		Regarding claim 20, Deyle/Bruemmer teaches The method of claim 15. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes past and present actual operating states and future expected operating states ([0185], past or current selected-time, i.e., real-time, states/status information of devices in [0179], e.g., status of lights & doors/windows in Fig. 4; [0188], future expected operating states scheduled, such as security operations like closing/locking doors/windows in [0150]).

		Regarding claim 21, claim 21 is directed to a method performed by the user terminal of claim 9, thus, claim 21 is rejected with the same rationale as claim 9. 

		Regarding claim 23, claim 23 is directed to a method performed by the user terminal of claim 11, thus, claim 23 is rejected with the same rationale as claim 11. 

		Regarding claim 25, claim 25 is directed to a method performed by the user terminal of claim 13, thus, claim 25 is rejected with the same rationale as claim 13. 

8.	Claims 4-6 and 18-19 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle/Bruemmer as applied to claims 3, 17 above, and further in view of Rolston et al. (US Patent 10,120,354; IDS, 02/02/2021, hereinafter Rolston). 
	Regarding claim 4, Deyle/Bruemmer teaches The user terminal of claim 3. Deyle also teaches the limitation wherein the one or more control elements include a slider element along a length of a bar element representing the time period comprising past, present … times (Fig. 15 & [0185], time bar and the slider element in between the start and the end time of the time bar, the slider element indicates the selected time, the slider moves as the user “plays” the information within the security interface), and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices responsive to a user manipulating the slider element along the length of the bar element ([0185] & Fig. 15, user can select a previously occurring viewing time in the time bar to view changes of state information such as lights & doors/windows in infrastructure system of Fig. 4 in [0179], along the length of the time bar).
		Although Deyle teaches that users of the security interface can schedule future robot operation ([0188]), Deyle does not seem to have shown a time bar including future times.
		However, Rolston teaches a time bar including future times (Fig. 9, current date & time 03/12/2015 to future timeline, [col 32, line 30-47], timeline & past, current, future events; [col 26, line 1-15], scroll timeline horizontally to reveal additional dates/times), and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices responsive to a user manipulating the time bar(Fig. 13, current date is 03/12/2015, past device status is shown; Fig. 9, current date & time 03/12/2015 to future timeline shown; Fig. 10B & Fig. 12, future event are being scheduled; [col 26, line 1-15], scroll timeline horizontally to reveal additional dates/times).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Deyle/Bruemmer to include the timeline features in Rolston to achieve the claim limitation.  One would be motivated to make such a combination for users to view past and real-time current events and to schedule future events (Deyle: Fig. 15 & [0188] & [0185]; Rolston: [col 3, line 39-48] & [col 26, line 1-15]).

		Regarding claim 5, Deyle/Bruemmer/Rolston teaches The user terminal of claim 4. Deyle and Rolston teach the limitation wherein the user interface is configured to display one or more markings at distinct locations along the length of the bar element to indicate respective times within the time period (Deyle: Fig. 15 & [0185], current navigation time marking at distinct locations displayed within start and end time in the time bar 1508; Rolston: Fig. 13, time markings every hour at the top).

		Regarding claim 6, Deyle/Bruemmer/Rolston teaches The user terminal of claim 4. Deyle also teaches the limitation wherein the slider element is slidably positioned at a location along the length of the bar element(Fig. 15 & [0185], time bar and the slider element in between the start and the end time of the time bar, the slider element indicates the selected time, the slider moves along the length of the bar as the user “plays” the information within the security interface), the location corresponding to a time within the time period (Fig. 15 & [0185], the slider location corresponds to selected time), and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices at the time corresponding to the positioned location, or over a time range relative to the time corresponding to the positioned location([0185], user can select a previously occurring viewing time in the time bar to view changes of state information such as lights & doors/windows in infrastructure system of Fig. 4 in [0179], along the length of the time bar).

		Regarding claim 18, claim 18 is directed to a method performed by the user terminal of claim 4, thus, claim 18 is rejected with the same rationale as claim 4. 

		Regarding claim 19, claim 19 is directed to a method performed by the user terminal of claim 6, thus, claim 19 is rejected with the same rationale as claim 6. 

9.	Claim 8 is rejected under 35 U.S.C. 103  as being unpatentable over Deyle/Bruemmer as applied to claims 7 above, and further in view of Kim (US 2016/0241445). 
		Regarding claim 8, Deyle/Bruemmer teaches The user terminal of claim 7. Deyle teaches the limitation wherein the future expected operating states are based on respective operation schedules of the plurality of electronic devices ([0188], future expected operating states scheduled, such as security operations like closing/locking doors/windows in [0150], and a selected patrol route for a robot; [0042] & [0047], one or more robots can work in a given environment like a building floor and may be under the control of operators). 
		Although Deyle teaches to help avoiding device collisions and to display alert notification and warnings for conflict ([0157], [0183] & Fig. 15) and Bruemmer teaches to provide alert for potential conflicts among devices in a spatial area at real-time ([0113] & [0060] & [0011] & [0078])  Deyle/Bruemmer does not seem to expressly teach operation schedule triggered operating state conflict among devices in the limitation “wherein the user interface is configured to display an indication of conflict between the future expected operating states of two or more of the plurality of electronic devices at a future time or over a future time range according to the respective operation schedules”.
		However, Kim can be relied upon for an explicit showing of this limitation.  Kim is directed towards identifying potential conflicts between an existing rule in an operation schedule and new rule in another operation schedule corresponding to an interaction between network devices (see Kim, Abstract; [0298]; [0284] & Figs. 21-22).  The network devices in Kim can be interior and/or exterior like light switch, outlet, motion sensor in a user home, office and other locations ([0296]). Kim teaches providing alert on a potential conflict between respectively scheduled operating states of two different devices ([0298], conflict between outlet and motion sensor scheduled operation; [0292], potential conflict between turning “up” room temperature in a room via a thermostat and turning “on” an air conditioning to cool down the room temperature at the same time; Figs. 21-22 & [0284], conflict rules/schedules and conflict alert; the “on” or Kim teaches the limitation wherein the user interface is configured to display an indication of conflict between the future expected operating states of two or more of the plurality of electronic devices at a future time or over a future time range according to the respective operation schedules ([0298], potential conflicts between an existing rule in an operation schedule and new rule in another operation schedule corresponding to an interaction between network devices such as an outlet and a motion sensor; [0243], rules related to interaction between multiple network devices such as light switch and motion sensor;  Fig. 22 & [0284], scheduled rule conflict display for operations between motion sensor and outlet, scheduled rules are active for future expected operating states of network devices such as motion sensor and outlet in Fig. 12 at future time range; [0292], possible conflict between a scheduled room temperature change via a thermostat adjustment and air conditioning control via on/off switches, e.g., turn up room temperature and turn on air conditioning to cool down at the same time).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling interface of Deyle/Bruemmer to include device scheduling conflict alert features in Kim to achieve the claim limitation. This way, a location-based conflict, e.g., when two robots are scheduled to work in the same area at the same time and yet only one robot can work in the area without colliding to another robot, will be identified and users will be alerted to resolve the conflict, according to the teachings of Deyle ([0042] & [0047], robots on the same floor), Bruemmer ([0113], collision) and Kim ([0298], conflicts between devices).    One would be motivated to make such a combination to avoid operational conflict among devices by alerting  potential device scheduling rule conflicts to a user (Deyle: .

10.	Claims 10 and 22 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle/Bruemmer as applied to claims 1, 15 above, and further in view of Jacobson et al. (US 2017/0315697; hereinafter Jacobson).
		Regarding claim 10, Deyle/Bruemmer teaches the user terminal of claim 1. Although Deyle teaches to provide power usage within a building information or usage patterns of objects ([0071], power usage; [0253], usage patterns of objects),  Deyle seems to be silent on the limitation wherein the information about respective operating states of the plurality of electronic devices includes respective accumulated operation times of lighting devices local to the respective spatial areas, and wherein the user interface is configured to display the respective accumulated operation times of the lighting devices at the specified time or over the specified time range.
However, Jacobson teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes respective accumulated operation times of lighting devices local to the respective spatial areas ([0452] & Fig. 19, display usage legend, e.g., display on < 1 hour, display on < 3 hours, display on > 3 hours… for each spatial element 651a-n in Fig. 9 or Fig. 20 of selected Floor 1, based on the duration a display screen has been tuned on, duration usage of other electronic devices such as lights for each room in [0453] & Fig. 20-21 can be monitored in similar fashion), and wherein the user interface is configured to display the respective accumulated operation times of the lighting devices at the specified time or over the specified time range ([0452] & Fig. 19, display usage legend, e.g., display on < 1 hour, display on < 3 hours, display on > 3 hours… for each spatial element 651a-n in Fig. 9 or Fig. 20 of selected Floor 1, based on the duration a display screen has been tuned on, duration usage of other electronic devices such as lights for each room in [0453] & Fig. 20 can be monitored in similar fashion; Fig. 21 & [0467]-[0473], use “timestamp” button 637 and other related buttons/menus, user can view any live, historic or a specific date/time or a date range of a selected status view via button 635 and schedule future operations in [0475]-[0476] & Fig. 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Deyle/Bruemmer with the teachings in Jacobson to achieve the limitations of claim 10 of the instant application.  One will be motivated to make the combination to provide object usage information to a user (Jacobson: [0452], display usage; Deyle: [0071] & [0253], power usage information).

		Regarding claim 22, claim 22 is directed to a method performed by the user terminal of claim 10, thus, claim 22 is rejected with the same rationale as claim 10. 

11.	Claims 12 and 24 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle/Bruemmer as applied to claims 1, 15 above, and further in view of Baker et al.  (US 2016/0322817; hereinafter Baker).
		Regarding claim 12, Deyle/Bruemmer teaches the user terminal of claim 1. Deyle seems to be silent on the limitation wherein the information about respective operating states of the plurality of electronic devices includes indications of energy usage by the plurality of electronic devices at the respective spatial areas, and wherein the user interface is configured to display the indications of energy usage at the respective spatial areas at the specified time or over the specified time range.
However, Baker teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes indications of energy usage by the plurality of electronic devices at the respective spatial areas ([0074], view energy usage of lights in Fig. 6A and user can specify the data/time point or range; [0094] & Fig. 9, energy usage for a floor and a room can be displayed in Fig. 9), and wherein the user interface is configured to display the indications of energy usage at the respective spatial areas at the specified time or over the specified time range ([0074] & [0076], view 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings Deyle/Bruemmer with the teachings in Baker to achieve the limitations of claim 12 of the instant application.  One will be motivated to make the combination to provide historical energy usage data to user of interest (Baker: [0012], beneficial to provide historical energy usage data to a user; Deyle: [0253], object usage pattern).

		Regarding claim 24, claim 24 is directed to a method performed by the user terminal of claim 12, thus, claim 24 is rejected with the same rationale as claim 12. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179